Citation Nr: 0705077	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-24 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

(The claims for service connection for diabetes mellitus, and 
for a heart condition secondary to it, will be adjudicated at 
a later date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1962 to 
March 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran perfected an appeal to the Board on three issues 
- concerning his purported entitlement to service connection 
for hepatitis C, diabetes mellitus, and for a heart condition 
that he alleges is secondary to the diabetes.  But only 
the claim for hepatitis C may be adjudicated in this 
decision.  This is because by order of January 26, 2007, the 
United States Court of Appeals for Veteran's Claims imposed a 
stay on litigation involving the second holding in Ribaudo v. 
Nicholson, __Vet. App. __, __, No. 06, 2762, slip op. at 12-
13 (January 9, 2007) (en banc), regarding all cases 
potentially affected by Haas v. Nicholson, 20 Vet. App. 257 
(2006).  The veteran's service history and contentions show 
his claim for service connection for diabetes mellitus and 
for a secondary heart condition are potentially affected by 
the Haas case.  Therefore, the stay imposed in Ribaudo 
applies to these claims.  Once a final decision is reached on 
appeal in the Haas case, these claims will be adjudicated.

As another matter, the Board observes that the veteran's 
representative submitted a brief in January 2007 wherein he 
argues the veteran is entitled to a higher rating for his 
service-connected hearing loss.  A review of the claims file 
shows that service connection was granted for this condition 
in a March 2004 rating decision, and that an initial 
noncompensable (i.e., 0 percent) evaluation was assigned 
retroactively effective from May 13, 2003.  In June 2004, in 
response, the veteran filed a timely notice of disagreement 
(NOD) with the disability rating assigned.  See 38 C.F.R. 
§ 20.302(a) (2006); Fenderson v. West, 12 Vet. App. 119 
(1999).  However, after receiving an October 2004 Statement 
of the Case (SOC) on this issue, he did not then file a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).   Therefore, the Board does not have jurisdiction 
to address this additional issue.  38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.302(b) (2006).  


It is, however, referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for service connection for hepatitis 
C, apprised of whose responsibility - his or VA's, it was 
for obtaining the supporting evidence, and all relevant 
evidence necessary for a fair disposition of this claim has 
been obtained.

2.  Hepatitis C was not shown in service or diagnosed at any 
time since.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the 
implementing VA regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In this case, in a May 2003 letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence he needed to submit, what information and 
evidence would be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
the claim.  This letter specifically addressed the 
requirements for establishing his entitlement to service 
connection for hepatitis C.  The letter also requested that 
he provide information concerning his purported risk factors 
for contracting this infection.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records (SMRs), service personnel records, 
private medical records, and VA treatment and examination 
reports.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to him.  As such, there is no indication there is 
any prejudice to him by the order of the events in this case.  
See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against his claim for 
service connection, any question as to an appropriate 
downstream disability rating or effective date to be assigned 
is rendered moot.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Here, the veteran alleges he has hepatitis C as a result of 
his military service.  In his May 2003 claim application (VA 
Form 21-526), he indicated this condition arose during the 
early 1990's - so, if true, admittedly not until many years 
after his military service had ended in March 1966.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  But that said, nothing on file shows the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence 
insofar as confirming he has hepatitis C or linking it to his 
military service.  38 C.F.R. § 3.159(a)(1).

And the competent medical evidence of record does not show 
the veteran now has or, for that matter, ever did have 
hepatitis C.  So service connection cannot be established.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(service connection presupposes a current diagnosis of the 
claimed disability).  See, too, Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (service connection claim must be accompanied by 
evidence establishing the claimant currently has the claimed 
disability).

Concerning this most fundamental requirement, the veteran 
indicated a positive history of jaundice when completing a 
medical history questionnaire as part of his March 1962 
military induction examination.  He said this problem had 
occurred at age 15, but with no recurrence, and his service 
medical records concerning the time he was on active duty do 
not contain any indication of hepatitis C or for that matter 
any form of infectious liver pathology.  As mentioned, his 
military service ended in March 1966.



And as for the records of his evaluation and treatment since 
service, a March 1992 private outpatient record indicates the 
veteran's medical history is significant for a coronary 
artery bypass graft in November 1992.  This surgery, and 
presumably any related blood transfusions he may have 
received, could have potentially put him at risk for the 
contraction of hepatitis C.  But even so, there still is no 
evidence of a diagnosis of hepatitis C - either then or 
during the many years since.

As already explained, under VA case law, service connection 
may be granted only where a veteran has a current disability.  
In the absence of proof of present disability there can be no 
valid claim.  See Degmetich v. Brown, 104 F.3d 1328 (1997).

Since there is no indication of hepatitis C in service and no 
medical evidence that the veteran currently has this 
condition, or for that matter ever has had it, much less as a 
result of his military service, his claim must be denied 
because the preponderance of the evidence is unfavorable.  
This also, in turn, necessarily means there is no reasonable 
doubt to resolve in his favor.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Because the veteran is a layman, he does not have the 
requisite medical training and expertise to either diagnose 
hepatitis C - to confirm he has it, or to etiologically link 
this condition to his service in the military - and, in 
particular, to any purported risk factors.  See Espiritu, 2 
Vet. App. at 494-95; 38 C.F.R. § 3.159(a)(1).  See also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus ....).




ORDER

Service connection for hepatitis C is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


